IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


  MARK MITCHELL BRADSHAW,                                                                   )   No. 78807-8-I

                             Appellant,                                                     )   DIVISION ONE
                                                                                            )
                             v.                                                             )   UNPUBLISHED OPINION

  DOWNTOWN EMERGENCY SERVICE                                                                )
  CENTER,                                                                                   )
                                                                                            )   FILED: August 19, 2019
                             Respondent.                                                    )
_________________________________________________________________________________________   )
             PER CURIAM                —     Mark Bradshaw, proceeding pro se, appeals an order

dismissing his suit against the Downtown Emergency Service Center for

wrongfully denying him employment due to his housing status. We affirm.

             Pro se litigants are held to the same standards as attorneys and must

comply with all procedural rules on appeal. In re Marriage of Olson, 69 Wn. App.

621, 626, 850 P.2d 527 (1993). Failure to do so may preclude review. State v.

Marintorres, 93 Wn. App. 442, 452, 969 P.2d 501 (1999). An appellant must

provide “argument in support of the issues presented for review, together with

citations to legal authority and references to relevant parts of the record.” RAP

10.3(a) (6). Arguments unsupported by references to the record or citation to

authority need not be considered. Cowiche Canyon Conservancy v. Bosley, 118

Wn.2d 801, 809, 828 P.2d 549 (1992). Claims presented without meaningful


                                                                                1
No. 78807-8-1/2

analysis also need not be considered. Norcon Builders, LLC v. GMP Homes VG,

LLC, 161 Wn. App. 474, 486, 254 P.3d 835 (2011) (“We will not consider an

inadequately briefed argument.”) (quoting Bolan v. Cody, 119 Wn.2d 357, 368,

832 P.2d 71(1992)); State v. Rafay, 168 Wn. App. 734, 843, 285 P.3d 83 (2012)

(rejecting claim due to absence of meaningful argument or authority to support

conclusory claim); Marintorres, 93 Wn. App. at 452 (appellate court need not

consider pro se arguments that are conclusory). Finally, briefs should contain a

table of cases and assignments of error. RAP 10.3(a).

       Bradshaw’s brief violates these rules. It contains no clear assignment of

error, no table of cases or table of contents, no citations to the record, insufficient

citation to pertinent authority, and most importantly, no meaningful analysis.

These omissions preclude effective review and are therefore fatal to the appeal.

       Affirmed.


              FOR THE COURT:
                                                      9,
                                                     a
                                                              J~9.